             Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                                                             1       ) Case No. 20-32519 (DRJ)
    NEIMAN MARCUS GROUP LTD LLC, et al.,
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

        DEBTORS’ OBJECTION TO MACEOO, LLC’S MOTION FOR RELIEF
    FROM AUTOMATIC STAY REGARDING MERCHANDISE HELD BY THE DEBTOR

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this objection (“Objection”) to Maceoo, LLC’s Motion for Relief from Automatic Stay Regarding

Merchandise Held by the Debtor [Docket No. 851] (the “Lift Stay Motion”), filed by Maceoo,

LLC (“Maceoo”). In support of the Objection, the Debtors respectfully state as follows:

                                             Preliminary Statement

             1.     Maceoo’s Lift Stay Motion should be denied. Maceoo seeks to lift the automatic

stay to exercise “its state law remedies to reclaim its merchandise held by the Debtor without

payment.”2 However, it has not met its heavy burden to lift the automatic stay. Maceoo’s Lift

Stay Motion depends on its assertion that “extraordinary circumstances” exist because its

prepetition claims have not been paid, the Debtors requested Maceoo change its shipment date,



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
      (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
      (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
      Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
      (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
      NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
      Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
      LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
      service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2     Lift Stay Mot. ¶ 23.
       Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 2 of 14




and the Debtors are selling its merchandise on sale. These are not extraordinary circumstances.

To the contrary, these circumstances are typical in chapter 11 cases and are present in many of the

Debtors’ relationships with their hundreds of vendors. Indeed, discounting of Maceoo’s goods in

particular is anything but “extraordinary,” as Maceoo sells its merchandise exclusively to the

Debtors’ off-price Last Call stores. Last Call is well known as the Debtors’ off-price segment that

primarily sells post-season clearance goods and other lower price-point merchandise.

          2.     Moreover, Maceoo points to supposed reclamation rights, but has not had such right

at any time prior to or during these chapter 11 cases. Absent a valid reclamation right, Maceoo is

purely an unsecured creditor seeking to collect on a prepetition claim ahead of other unsecured

creditors.

          3.     Maceoo has not demonstrated cause to lift the stay, and cannot overcome the

potential harm to the Debtors’ estates if all similarly situated parties were to be granted relief from

the automatic stay. And there is no reason for Maceoo to be given special treatment, as the core

purpose of the automatic stay is to allow for the orderly rehabilitation of a debtor and to prevent

any particular creditor from obtaining a distributive advantage over other creditors.3

          4.     Accordingly, and for the reasons set forth herein, the Lift Stay Motion should be

denied.




3   See In re Leibowitz, 147 B.R. 341, 345 (Bankr. S.D.N.Y. 1992) (“An unsecured claimant should not be entitled
    to obtain a distributive advantage over other unsecured claimants who are similarly enjoined from seeking
    distribution by any method other than in accordance with the distributive scheme under the Bankruptcy Code.”).

                                                        2
      Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 3 of 14




                                           Background

I.     Maceoo’s Demands.

       5.      On May 12, 2020, Maceoo, via a letter emailed to the Debtors’ counsel (the “Initial

Demand Letter”), demanded reclamation of certain goods identified by invoice number, PO #, and

cost on Exhibit A to the Initial Demand Letter (the “Goods”).

       6.      On May 14, 2020, Maceoo served upon the Debtors’ counsel and filed on the docket

the Notice of Demand for Reclamation by Maceoo, LLC [Docket No. 416] (the “Supplemental

Demand Letter,” and together with the Initial Demand Letter, the “Demand Letters”), which

demanded the reclamation of the Goods.

       7.      On May 26, 2020, the Debtors responded to the Demand Letters via a letter to

Maceoo’s counsel stating that they did not intend to honor the reclamation demand because

Maceoo’s right of reclamation was subordinate to liens held by the Debtors’ prepetition and

postpetition lenders in substantially all of the Debtors’ assets, including the Goods.

       8.      On June 16, 2020, in response to the Debtors’ refusal to lift the automatic stay to

allow Maceoo to recover the Goods from the Debtors’ estates, Maceoo filed the Lift Stay Motion

asserting that cause existed to lift the stay to allow Maceoo to reclaim the Goods.

II.    The Debtors’ Secured Debt.

       A.      The Debtors’ Prepetition Financing.

       9.      On the May 7, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. As of the Petition Date, the Debtors

had funded-debt obligations of approximately $5.5 billion. As further described in the Declaration

of Mark Weinsten, Chief Restructuring Officer of Neiman Marcus Group LTD LLC, in Support of

the Debtors’ Chapter 11 Petitions and First Day Motions [Docket No. 86] (the “First Day



                                                 3
       Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 4 of 14




Declaration”),4 the Debtors’ obligations under the Asset-Based Revolving Credit Facility are

secured by substantially all of the assets of Debtor Mariposa Intermediate Holdings LLC, the ABL

Borrowers, and the ABL Subsidiary Guarantors (collectively, the “ABL Priority Collateral”),

including a first-priority security interest in inventory and the proceeds of inventory. Additionally,

as of the Petition Date, the Debtors’ Term Loan Facility, Second Lien Notes, and Third Lien Notes

are secured by junior liens in the ABL Priority Collateral. In sum, and as more fully described in

the First Day Declaration, the ABL Priority Collateral secures over $4.7 billion of the Debtors’

prepetition funded-debt obligations.

        B.       The Debtors’ Postpetition Financing.

        10.      On May 8, 2020, the United States Bankruptcy Court for the Southern District of

Texas (the “Bankruptcy Court”) authorized the Debtors to incur up to $275 million under a $675

million new-money debtor in possession financing facility (the “DIP Facility”), which is secured

by, inter alia, a junior lien on the ABL Priority Collateral. On June 16, 2020, the Bankruptcy

Court approved the DIP Facility and the liens granted thereunder on a final basis, including a

“valid, binding, enforceable, fully-perfected junior security interest in and lien upon” the ABL

Priority Collateral,5 and allowed the Debtors to incur the full $675 million principal amount under

the DIP Facility.




4   Capitalized terms used but not immediately defined in this motion shall have the meanings assigned to them
    elsewhere in this motion or in the First Day Declaration, as applicable.
5   Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral,
    (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, and
    (IV) Granting Related Relief [Docket No. 850] ¶ 5(a)(3).

                                                       4
        Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 5 of 14




                                                    Objection

I.       Maceoo Has Not Established Cause for Relief From the Automatic Stay.

         A.       Unsecured Creditors Seeking Relief From the Automatic Stay Must
                  Demonstrate Extraordinary Circumstances.

         11.      Section 362(d)(1) of the Bankruptcy Code provides that a court shall grant relief

from the automatic stay “for cause.” 11 U.S.C. § 362(d)(1).6 “Cause to lift the stay exists when

the stay harms the creditor and lifting the stay will not unjustly harm the debtor or other creditors.”

In re Northtown Mall Assocs., No. 92-1751, 1993 WL 346867, at *4 (5th Cir. Aug. 10, 1993)

(quotations omitted). Courts consider “whether lifting the stay will result in any great prejudice

to the debtor or the bankruptcy estate, whether any hardship to a nondebtor of continuation of the

stay outweighs any hardship to debtor, and whether the creditor has a probability of prevailing on

the merits of the case.” In re MCC Humble Auto Paint, Inc., 2011 WL 3799764, at *3.

         12.      As explained by the bankruptcy court in In re Leibowitz, “[g]enerally, unsecured

claims should not be granted relief from the stay because to do so would result in a violation of

one of the fundamental concepts of bankruptcy law; that there should be an equality of distribution

among creditors. An unsecured claimant should not be entitled to obtain a distributive advantage

over other unsecured claimants who are similarly enjoined from seeking distribution by any

method other than in accordance with the distributive scheme under the Bankruptcy Code.” In re

Leibowitz, 147 B.R. 341, 345 (Bankr. S.D.N.Y. 1992). Thus, absent a showing of extraordinary


6    “Cause is not defined in the Bankruptcy Code, and must be determined on a case by case basis based on an
     examination of the totality of circumstances.” In re MCC Humble Auto Paint, Inc., No. 11-34994-H3-11, 2011
     WL 3799764, at *3 (Bankr. S.D. Tex. Aug. 25, 2011) (citing In re Reitnauer, 152 F.3d 341, 343 n. 4 (5th Cir.
     1998)). To determine whether cause exists, the Court should “balance the inherent hardships on all parties and
     base its decision upon the degree of hardship and the overall goals of the Bankruptcy Code.” In re Porter Dev.
     Partners, LLC, No. 15-31305-H5-7, 2018 WL 1626246, at *7 (Bankr. S.D. Tex. Mar. 30, 2018). Courts in the
     Fifth Circuit have held that an unsecured creditor may be granted relief from the automatic stay “only when the
     ‘balance of hardships’ tips in the creditor’s favor.” In re U.S. Brass Corp.¸ 173 B.R. 1000, 1006 (Bankr. E.D.
     Tex. 1994); see also Mooney v. Gill, 310 B.R. 543, 543 (Bankr. N.D. Tex. 2002). However, the policies
     underlying the automatic stay generally weigh against lifting the stay for unsecured creditors.

                                                         5
      Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 6 of 14




circumstances, unsecured creditors are typically not entitled to relief from the automatic stay. See,

e.g., In re Sonnax Indus., Inc., 99 B.R. 591, 595 (D. Vt. 1989), aff’d, 907 F.2d 1280 (2d Cir. 1990).

       13.     The moving party “bears the initial burden of showing ‘cause’ for relief from the

automatic stay.” In re Baytown Navigation, Inc., Nos. 11-35926, H-12-36, 2012 WL 1123047,

at *3 (S.D. Tex. Apr. 3, 2012). “If the movant fails to make an initial showing of cause . . . the

court should deny relief without requiring any showing from the debtor that it is entitled to

continued protection.” Sonnax Indus., 99 B.R. at 1285; see also Capital Comm. Fed. Credit Union

v. Boodrow (In re Boodrow), 126 F.3d 43, 48 (2d Cir. 1997) (“We have emphasized that a

bankruptcy court should deny relief from the stay if the movant fails to make an initial showing of

cause.”). As detailed below, Maceoo has not made an initial showing of cause, nor has it shown

that the balance of harms or the circumstances rise to the level necessary to lift the stay for an

unsecured creditor, and accordingly the Lift Stay Motion should be denied.

       B.      Maceoo Has Not Shown There Are Extraordinary Circumstances That Justify
               Lifting the Stay

       14.     Maceoo asserts that “extraordinary circumstances exist that justify . . . lifting of the

stay.” Lift Stay Mot. ¶ 9. These extraordinary circumstances, Maceoo argues, are that the Debtors

have not paid Maceoo for merchandise, that the Debtors asked Maceoo to ship certain goods early,

and that the Debtors are selling Maceoo’s goods at a discount on their Last Call website. Maceoo

cites to no authority whatsoever that these facts qualify as “extraordinary circumstances” that

warrant lifting the stay. To the contrary, all of these supposed “extraordinary circumstances” are

in fact common circumstances for companies in chapter 11—and indeed, in the ordinary course of

operations—and thus cannot justify lifting the stay.

       15.     None of Maceoo’s specific complaints justify lifting the stay. First, Maceoo asserts

that the Debtors failed to pay for certain goods. But an allegation of non-payment cannot constitute


                                                  6
      Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 7 of 14




cause to lift the automatic stay. The Debtors have thousands of creditors, including vendors, who

all have prepetition claims that they assert are owed and have not been paid. If mere nonpayment

constituted cause to lift the stay, all of the Debtors’ creditors, including hundreds of vendors like

Maceoo, would have cause to lift the stay. Accordingly, lifting the stay here would erode the

fundamental purpose of the Bankruptcy Code—to allow for the orderly rehabilitation of the

Debtors—and would invite an onslaught of motions to lift the automatic stay.

       16.     Second, Maceoo claims that the automatic stay should be lifted because the Debtors

are selling Maceoo’s goods at a discount on their Last Call website. Lift Stay Mot. ¶¶ 16-20.

Maceoo sells its merchandise exclusively to Last Call to be sold in stores and online. The Debtors

have never offered Maceoo’s merchandise through their full-priced Neiman Marcus and Bergdorf

Goodman channels. Maceoo, however, fails to acknowledge that Last Call is, and always has

been, the source for “end-of-season and post-season clearance merchandise from [the] Neiman

Marcus and Bergdorf Goodman brands” and a purchaser of “other off-price merchandise directly

from designers for resale,” which enables the Debtors “to effectively manage [their] inventory

while expanding [their] brand awareness to aspirational, price ‑ sensitive customers.” Neiman

Marcus Group LTD LLC, Annual Report (Form 10-K), at 5 (Sept. 18, 2018).

       17.     In short, there is nothing “extraordinary” about Last Call selling goods at a discount

(as it always does). Maceoo cites Caller-Times Publ’g Co., Inc. v. Triad Commc’ns, Inc., 826

S.W.2d 576 (Tex. 1992), which interprets Tex. Bus. & Com. Code Ann. § 15.05, to assert that

discounting constitutes extraordinary circumstances. This case law is inapplicable to the current

circumstances. Both Caller-Times and section 15.05 address prohibited practices under the Texas

Antitrust Act in the context of monopolistic conduct. Caller-Times, 826 S.W.2d at 580 (“[W]e

note that . . . Texas Antitrust Act cover[s] monopoly and attempted monopoly”). There can be no



                                                 7
       Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 8 of 14




argument here that the Debtors have a monopoly or are attempting to establish a monopoly on the

sale of men’s shirts, jackets, or shoes. Essentially, the “extraordinary circumstance” that Maceoo

complains of is the Debtors’ operations in the normal course in accordance with their longstanding

practice.

        18.      Finally, Maceoo asserts that cause exists to lift the stay because the Debtor

“manipulate[d]” Maceoo to ship goods early so that they were received outside the 45-day period

for reclamation under Bankruptcy Code section 546(c). Lift Stay Mot. ¶ 12. But there is no

evidence whatsoever that the Debtors sought to manipulate Maceoo or asked Maceoo to ship

merchandise early for the purpose of denying Maceoo any rights under section 546(c). In fact, the

Debtors could not have had any incentive to do so because Maceoo has never had a right to

reclamation, even for goods received within the 45-day period. See infra at ¶¶ 24-26. The Debtors

often ask their vendors to accelerate or delay shipment dates in the ordinary course of business in

order to respond to market demand and the flow of inventory in their warehouses and stores, and

there is no evidence that anything else happened here. Moreover, even assuming Maceoo’s

allegations were true, it does not cite any authority that missing the 45-day period for reclamation

under Bankruptcy Code section 546(c)—even if somehow the Debtors’ fault—is cause to lift the

automatic stay.7

        19.      For the reasons described above, Maceoo has not shown that there are extraordinary

circumstances to justify lifting the stay. As a result, the Lift Stay Motion should be denied.



7   Maceoo also asserts that the Debtors committed fraud because they asked Maceoo to adjust its shipment dates,
    giving rise to a reclamation right under Texas law. The Debtors vehemently refute this accusation. Maceoo bases
    its argument on the case Walsh v. Leeper Hardware Co., which expressly states that “[t]he proof must further
    show that the [debtor] did not, when such purchase was made ,have the intention of paying for the property.” 50
    S.W. 630 (Tex. App. 1899). Maceoo provides no evidence that the Debtors intended to mislead Maceoo or that
    the Debtors did not intend to pay for merchandise. To the contrary, the Debtors often ask their suppliers to adjust
    shipment dates in the ordinary course of their business.

                                                          8
      Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 9 of 14




       C.      Lifting the Stay Would Prejudice the Debtors and Other Creditors.

       20.     The balance of the harms tips strongly toward the Debtors, who would be

prejudiced if the Bankruptcy Court permits Maceoo to reclaim the Goods—as would other

creditors. “When balancing the hardships in lifting the stay, the most important factor is the effect

. . . on the administration of the estate.” U.S. Brass Corp.¸ 173 B.R. at 1006. Even a “slight

interference” with the administration of the estate can be enough to preclude relief. Id.; see also

In re Aleris Int’l, Inc., 456 B.R. 35, 46 (Bankr. D. Del. 2011) (finding that one of the purposes of

the automatic stay is to avoid “interference with the orderly liquidation or rehabilitation of the

debtor”).

       21.     Granting Maceoo relief from the automatic stay would significantly interfere with

the administration of the Debtors’ estate. The Debtors do business with hundreds of vendors who

are in a similar position to Maceoo. Granting Maceoo’s Lift Stay Motion invites all unsecured

trade claimants to seek similar relief from the stay to reclaim merchandise in the Debtors’

possession. The resulting cost, needless individual hearings, and significant additional time and

resources of both the Debtors and the Bankruptcy Court would threaten the timely and orderly

reorganization of Debtors’ estate. Courts often refuse to lift the stay when doing so might induce

other creditors to request similar relief. See, e.g., In re Advanced Med. Spa Inc., No. 15-27456-

B-7, 2016 WL 3003203, at *4 (B.A.P. 9th. Cir. Mar. 30, 2016) (denying a motion to lift the stay

where “[a]t a minimum, the debtor . . . would be forced to defend a multitude of stay relief motions

which . . . would . . . cause the estate to incur significant administrative expenses for litigation

costs”); In re DBSI, Inc., 407 B.R. 159, 167 (Bankr. D. Del. 2009) (denying a motion for relief

from the automatic stay where lifting the stay could encourage a race to the courthouse by parties

seeking similar orders). Furthermore, forcing the Debtors to return any goods delivered to the

Debtors that may result in a prepetition claim would significantly reduce the Debtors’ inventory,

                                                 9
       Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 10 of 14




which is necessary for the Debtors’ operations and their viability as a business. Thus, the potential

harm to the Debtors in lifting the stay is immense.

        22.     Granting Maceoo relief from the automatic stay would also prejudice the Debtors’

other creditors. By permitting Maceoo to reclaim merchandise, Maceoo would effectively collect

its prepetition claim outside of the plan and the claims administration process and ahead of all

other creditors. The Court should reject this special treatment. See In re Fid. Mortg. Inv’rs, 550

F.2d 47, 55 (2d Cir. 1976) (noting automatic stay’s goal of “harmoniz[ing] all of the creditors’

interests with one another”).

        23.     The Debtors submit that the balance of the equities strongly favors keeping the stay

in place, and that the Lift Stay Motion should be denied.

        D.      Maceoo Cannot Prevail on the Merits Because It Does Not Have An
                Enforceable Right To Reclamation.

        24.     Maceoo seeks to lift the automatic stay to “exercise its state law remedies to reclaim

its merchandise[.]” Lift Stay Mot. ¶ 23. However, Maceoo has no such right under state or federal

law.

        25.     Courts agree that “Section 546(c) of the Bankruptcy Code provides the exclusive

remedy for a seller who seeks to reclaim goods from a debtor in bankruptcy.” In re Rawson Food

Serv., Inc., 846 F.2d 1343, (11th Cir. 1988); see also, e.g., In re Julien Co., 44 F.3d 426, 432 (6th

Cir. 1995). It is “well established that a seller’s right to reclaim is ‘subject to’ the existing interest

of a secured creditor, meaning the right to reclaim is subordinate to the interest of a secured

creditor[.]” In re Phar-Mor, Inc., 301 B.R. 482, 495 (Bankr. N.D. Ohio 2003). Congress explicitly

codified the prior lien defense in the Bankruptcy Code. 11 U.S.C. § 546(c)(1) (“Except as provided

in subsection (d) . . . and subject to the prior rights of a holder of a security interest in such goods

or the proceeds thereof . . .”) (emphasis added); see also Tex. Bus. & Com. Code Ann. § 2.702(c)


                                                   10
      Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 11 of 14




(“The seller’s right to reclaim . . . is subject to the rights of a buyer in ordinary course or other

good faith purchaser or lien creditor under this chapter . . . ”). Thus, both the Bankruptcy Code

and the Uniform Commercial Code explicitly recognize that a seller’s right to reclamation is

subordinate to a valid prior lien held by a lender in those same goods. Accordingly, where there

is a prior security interest in goods, and the debt secured by such interest exceeds the value of the

goods, the seller may not reclaim the goods.8

        26.       All of the goods delivered by Maceoo are subject to valid prior liens held by secured

creditors. Specifically, the Goods are inventory, subject to prior liens held by the lenders under

the Debtors’ prepetition Asset-Based Revolving Credit Facility, Term Loan Facility, Second Lien

Notes, and Third Lien Notes. Collectively, these liens secure over $4.7 billion in indebtedness

owed to the Debtors’ prepetition lenders. Furthermore, the Debtors’ DIP Facility is secured by

junior liens on the Debtors inventory, including the Goods. Accordingly, under well-established

law and the explicit provisions of section 546(c) of the Bankruptcy Code, Maceoo has never had

enforceable reclamation rights under state law or under the Bankruptcy Code. For this reason too,

the Lift Stay Motion should be denied.

                                              Reservation of Rights

        27.       Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under chapter 11 of title 11 of the United States Code (the



8   Courts in this circuit and in others have upheld the so-called “prior lien defense” under both the Bankruptcy Code
    and the Uniform Commercial Code, as adopted in Texas. See, e.g., In re hhgregg, Inc., 949 F.3d 1039, 1041-42
    (7th Cir. 2020) (affirming the bankruptcy court’s summary judgment against a seller seeking to enforce its
    reclamation rights because the reclamation claim was “subordinate to the DIP financing lien” under section
    546(c)); In re Pester Ref. Co., 964 F.2d 842, 846 (8th Cir. 1992) (“the [reclamation] right is subordinate or inferior
    to the security interests”); In re Samuels & Co., Inc., 526 F.2d 1238 (5th Cir.1976) (en banc), cert. denied (1976)
    (finding, in a bankruptcy proceeding, that under the Uniform Commercial Code as adopted in Texas, a perfected
    security interest “is unquestionably superior to to the interest of the seller” seeking to reclaim the same goods”).

                                                           11
      Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 12 of 14




“Bankruptcy Code”) or other applicable nonbankruptcy law; (b) a waiver of the Debtors’ or any

other party in interest’s right to dispute any claim on any grounds; (c) a promise or requirement to

pay any claim; (d) an implication or admission that any particular claim is of a type specified or

defined in this motion or any order granting the relief requested by this motion or a finding that

any particular claim is an administrative expense claim or other priority claim; (e) a request or

authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365

of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection

of any lien on, security interest in, or other encumbrance on property of the Debtors’ estates;

(g) a waiver or limitation of the Debtors’, or any other party in interest’s, rights under

the Bankruptcy Code or any other applicable law; or (h) a concession by the Debtors that any liens

(contractual, common law, statutory, or otherwise) that may be satisfied pursuant to the relief

requested in this motion are valid, and the rights of all parties in interest are expressly reserved to

contest the extent, validity, or perfection or seek avoidance of all such liens.

       28.     The Debtors reserve all rights to supplement or add to the legal and factual

arguments raised in this Objection, on any bases whatsoever, at a future date. Additionally, the

Debtors reserve all rights to seek damages for violation of the automatic stay.




                                                  12
     Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 13 of 14




       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court deny the Lift Stay Motion.

 Houston, Texas
 July 7, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                          KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)     KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)        Anup Sathy, P.C. (admitted pro hac vice)
 Kristhy M. Peguero (TX Bar No. 24102776)       Chad J. Husnick, P.C. (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)      300 North LaSalle Street
 1401 McKinney Street, Suite 1900               Chicago, Illinois 60654
 Houston, Texas 77010                           Telephone:       (312) 862-2000
 Telephone:      (713) 752-4200                 Facsimile:       (312) 862-2200
 Facsimile:      (713) 752-4221                 Email:           anup.sathy@kirkland.com
 Email:          mcavenaugh@jw.com                               chad.husnick@kirkland.com
                 jwertz@jw.com
                 kpeguero@jw.com                -and-
                 vpolnick@jw.com
                                                Matthew C. Fagen (admitted pro hac vice)
 Co-Counsel to the Debtors and Debtors in       601 Lexington Avenue
 Possession                                     New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900
                                                Email:         matthew.fagen@kirkland.com

                                                Co-Counsel to the Debtors and Debtors in
                                                Possession
     Case 20-32519 Document 1129 Filed in TXSB on 07/07/20 Page 14 of 14




                                     Certificate of Service

        I certify that on July 7, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
